Citation Nr: 0606187	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  93-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the residuals of brain 
trauma.  


REPRESENTATION

Appellant represented by:	Richard S. Henderson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957, from January 1958 to January 1962, and from May 1965 to 
May 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1991 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied the veteran's claim of entitlement to 
service connection for the residuals of brain trauma.  

Hearings were held at the RO in August 1992 and August 1996 
before local hearing officers.  A hearing was also held 
before one of the undersigned Veterans Law Judges (VLJs) at 
the RO (i.e. a Travel Board hearing) in October 1998.  
Another Travel Board hearing was held in February 2005, but 
unfortunately the taped recording of this hearing was lost.  
The veteran was notified of this in a November 2005 letter 
from the Board, and was afforded the opportunity to have 
another hearing.  The veteran was asked to respond to this 
letter within 30 days, and that if a response was not 
received, the Board would assume that he did not wish to have 
another hearing.  To date, the veteran has not responded to 
this letter.  It is pointed out that the VLJ who presided 
over the February 2005 (as well as the VLJ who presided over 
the October 1998 hearing) is among the panel of Judges 
deciding this claim, as listed below.   


FINDING OF FACT

The veteran is not shown to have residuals of brain trauma 
sustained in service.


CONCLUSION OF LAW

The veteran does not have residuals from brain trauma 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for the residuals of brain trauma sustained in service.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In a March 1992 Statement of the Case, as well as in October 
1992, December 1996, February 2001, and September 2004 
Supplemental Statements of the Case, the veteran was advised 
of the laws and regulations pertaining to his claims.  
Collectively, these documents informed him of the evidence of 
record and explained the reasons and bases for the denial of 
his claim of entitlement to service connection for the 
residuals of brain trauma.  

In addition, the RO sent the veteran a letter dated in July 
2003 that informed him of the evidence necessary to 
substantiate this claim, what evidence they would obtain and 
what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in 2003 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of this claim, the notice was 
provided by the AOJ prior to the most recent adjudication of 
the claim (see the September 2004 Supplemental Statement of 
the Case), and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board thus finds that any error in the 
timing of the VCAA notice was not prejudicial to the 



veteran, and there is no reason in further delaying the 
adjudication of the claim decided herein.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that 
throughout the course of this lengthy appeal period, 
voluminous VA and private medical records have been obtained 
and associated with the claims folder.  The veteran was also 
afforded two Travel Board hearings and two RO hearings.  The 
Board notes that service medical records covering the 
veteran's last period of active duty service, from May 1965 
to May 1967, apparently could not be located by National 
Personnel Records Center in St. Louis, Missouri (NPRC), and 
the veteran has indicated that he does not have copies of any 
such records (see the August 1996 hearing transcript).  While 
this is unfortunate, the issue before the Board in this 
matter, as will be discussed below, is whether the veteran 
suffers from residuals of brain trauma sustained in 1959, 
i.e. during his second period of active duty.  And, the 
service medical records from this period of time have been 
associated with the claims folder.  Nevertheless, in cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In addition, it is noted that the RO attempted, subsequent to 
the January 1995 Board remand, to collect records from the 
private hospital where the veteran was first seen after his 
1959 accident, but that these records could not be located.  
The RO also attempted to obtain additional identified records 
from Kaiser Permanente, to no avail (see the December 1996 
hearing officer's decision, which summarizes the attempts 
made to collect these records).  



On appellate review of these claims, the Board sees no areas 
in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran claims that he currently suffers from the 
residuals of brain trauma sustained in service, specifically 
in 1959 and 1961.  A review of the veteran's service medical 
records reveal that he was admitted to Studebaker Hospital in 
Norwalk, California on November 30, 1959, subsequent to an 
auto accident, that he was listed in serious condition, and 
that he was transported to a naval hospital in Long Beach on 
December 4, 1959.  Records from this hospital indicate that 
that among the injuries sustained in the accident (which 
included bilateral leg fractures and lacerations), the 
veteran suffered a brain contusion.  It is noted that while 
the veteran's mental status was static during the first few 
days following his admission, after a few days a decrease in 
alertness and loss of orientation was observed, and he was 
transferred to a naval hospital in San Diego for further 
care.  He was discharged from this hospital, to light duty, 
in August 1960.  

In December 1960 the veteran was readmitted to the San Diego 
naval hospital and was seen in consultation by the Neurology, 
Neuropsychiatric, and Clinical Psychology Sections.  At the 
time, it was felt that he had no residual encephalopathy 
following the head injury.  



In June 1961, the veteran injured his head again after 
falling off of an electric scooter.  Physical examination 
revealed a contusion to the left side of his face and head.  
Neurological examination was normal, and skull X-rays showed 
no abnormalities.  Following this admission, it was felt that 
the veteran was suffering from a brain concussion, and the 
records reflect he recovered from this concussion 
uneventfully.  

In view of the above, it is clear that the veteran indeed 
sustained some trauma to his brain in November 1959 and again 
in June 1961.  Thus, this claim turns on whether the veteran 
currently suffers from any residuals of the brain trauma 
sustained as a result of this accident.  As will be detailed 
below, the Board finds that the evidence does not show that 
he currently suffers from any such residuals.

Relevant evidence of record includes the report of a December 
1980 VA examination in which the 1959 auto accident and head 
injury is noted.  A past medical history of chronic 
depression since 1965 was indicated, but it was not suggested 
that this nor any other problems were related to the 1959 
injury.  Earlier records, including a September 1972 private 
psychiatric examination, indicate diagnoses of depressive 
reaction and a borderline personality, but do not mention the 
inservice accidents.  An August 1981 report of VA psychiatric 
examination indicates a diagnosis of dysthymic disorder.  
Various VA outpatient treatment records and private medical 
records dated in the 1980s document the veteran's treatment 
for various psychiatric disabilities and alcoholism but do 
not mention the inservice accidents.  

In May 1987, the veteran was admitted to the VA Medical 
Center (VAMC) in San Diego after falling from a roof and into 
a swimming pool, striking his head, and losing consciousness.  
Neurologic examination and skull X-rays were normal.  The 
1959 accident is mentioned in the hospital report but not the 
head injury sustained at that time. 




Neuropsychiatric testing was accomplished by VA in July and 
October 1987, and the report of this testing notes the 1959 
accident and resulting cerebral contusion, and that the 
veteran was comatose for a week (the Board notes that a week-
long coma is not indicated in the service medical records, 
discussed below).  In summarizing the results of the testing, 
the examiners noted that the veteran's behavior and variable 
pattern of responding indicated that he became increasingly 
disorganized when drinking (the veteran has a history of 
alcoholism), possibly secondary to the residuals of the old 
head injury.  They pointed out that his personality 
impairment - disinhibition and affective lability - if 
organically based, was more likely to be due to head trauma 
than alcohol abuse.  The veteran was hospitalized at the VAMC 
in October 1987, at which time a history of a 1959 head 
injury with questionable impairment by neuropsychiatric 
testing (noted above) was indicated.  In March 1988 the 
veteran was readmitted to the VAMC due to a relapse in 
alcohol abuse.  A past medical history of the 1959 accident 
was noted.

The veteran was readmitted to the VAMC in March 1988 and was 
diagnosed with alcohol abuse, organic amnestic syndrome, and 
major depression in remission.  He was admitted due to a 
relapse in his alcohol usage, and while the 1959 motor 
vehicle accident was mentioned in the "past medical 
history" portion of the hospital report, there was no 
indication that the veteran's condition was caused by this 
accident.  September 1988 VA outpatient treatment records 
note the veteran's complaints of depression, sleep 
difficulty, and problems with memory, and that he denied 
health problems other than obesity, noting that he was also 
in a motor vehicle accident in the 1950s and suffered a 
closed head injury.  It was also indicated that he suffered 
from an organic personality disorder probably secondary to 
depression.  

The report of a November 1989 private neuropsychological 
evaluation notes the 1959 accident and that the veteran was 
comatose for a week, and also notes that May 1987 accident.  
Testing revealed generally intact language ability, 
visuospatial functioning, and cognitive flexibility, among 
other things.  The examiner noted that 



current deficits in auditory attention, verbal fluency, and 
speeded visuomotor integration were suggestive of subcortical 
dysfunction but that they were also consistent with 
depression (although the veteran denied depression at the 
time of testing).  The examiner's overall impression was that 
the veteran's improved cognitive functioning was correlated 
with reported alcohol abstinence.   

In a May 1992 statement, a VA nurse noted that the veteran 
had impaired cognitive functions, category fluency, 
psychomotor speed, visuomotor integration and verbal 
learning.  The nurse also opined that this impairment 
suggested a sub-cortical dysfunction, and previously noted 
the veteran's 1959 head injury and that he was in a coma for 
one week.  Again, it is noted that a history that the 1959 
injuries resulted in a coma lasting approximately one week is 
undocumented.  

During the August 1992 RO hearing, the veteran presented 
testimony regarding the two inservice accidents, noting that 
he received psychological testing after the first injury.  
Generally, he testified that his psychiatric difficulty 
resulted from these head injuries and that he continued to 
receive treatment from VA for his impairment.  

A VA neurological evaluation was accomplished in August 1995, 
the report of which also detailed in part the 1959 and 1961 
accidents.  The examiner noted that the veteran related that 
he was in a coma for a week following the 1959 accident, but 
then commented that the records indicated that his mental 
status was static for a few days and that after a few days it 
deteriorated.  During this examination the veteran also 
related that during the past twenty years he had noticed a 
gradual decline in his memory, during which time he would 
drink heavily.  On examination, his motor speech seemed 
appropriate, and he was alert and oriented.  His cranial 
nerves and sensory were essentially intact, and his gait was 
normal.  The veteran was diagnosed with status post 
hemorrhagic contusion of the brain, 1959, "second head 
injury with cerebral concussion, 1961", alcoholism, and 
depression (to be confirmed).  



In concluding this report, the examiner stated that it was 
his feeling that the veteran's head injuries were not a 
significant contributor to his current problems, and that his 
history of deterioration that started about twenty years 
earlier was more consistent with his history of depression 
and alcoholism.  He noted that depression and alcoholism 
could account for neuropsychological test problems and that 
if the head injuries were the primary problem, he would have 
seen an improving picture rather than a worsening one.  The 
examiner added that there was no reason that, at the age of 
forty, a head injury would turn around (the veteran was sixty 
at the time of this examination, so it appears the examiner 
if speaking in terms of when his condition began to 
deteriorate - i.e. twenty years ago), and explained that 
while occasionally age plus a prior head injury may cause 
deterioration, this was clearly not the case by this 
veteran's history.  Finally, he stated that the historical 
data contradicted a finding that the veteran's head injury 
was the major cause of his problems, leaving alcoholism and 
depression to explain his relatively minor cognitive 
difficulties.  

A VA psychiatric examination was also accomplished in August 
1995, the report of which notes the two inservice accidents 
described above, and that there was no residual 
encephalopathy following the 1959 accident; and, a normal 
neurological examination following the 1961 accident.  The 
examiner also noted the veteran's long history of depression 
and alcoholism, pointing out that this was well-detailed in 
the claims folder.  Subjective complaints included problems 
with depression and forgetfulness.  Objective findings 
included that the veteran was cooperative but a little 
lethargic, that he slurred his speech mildly, and that he had 
mild facial weakness on his left side.  As a result of this 
examination, the veteran was diagnosed with, among other 
things, depressive disorder, not otherwise specified, and 
alcohol dependence in partial remission.  

In concluding the examination report, the examiner noted that 
the record showed no evidence that the injuries sustained in 
service caused any residual damage, and added that it was 
less likely than not that veteran sustained chronic residuals 
of 



brain trauma from the inservice cerebral contusions.  He 
pointed out that "[t]he most likely causes [were] the 
residuals of the alcoholism and depression" (the Board 
assumes he is referring to causes of the veteran's problems 
described in the examination report).  The examiner noted 
that the veteran's history of deterioration started about 
twenty years earlier, which was ten years after the head 
injuries, would "all the more . . . substantiate these 
factors."

During the August 1996 RO hearing, the veteran presented 
testimony regarding the 1959 accident, explaining that he was 
in a coma for a week after the accident, and that he received 
neuropsychiatric testing at the time.  He also testified 
about the 1961 accident and that he suffered a cerebral 
concussion.  The veteran indicated that he started having 
mental problems after these accidents, and that his 
depression stemmed from the accidents.  He related that he 
received psychiatric treatment in the 1970s, and that he had 
been in denial regarding his difficulty until that time.  
Finally, he stated his opinion that the manifestations of his 
brain injuries were psycho-motor in nature, in that his 
responses have slowed.

During the October 1998 Travel Board hearing, the veteran 
testified that he woke up in the hospital a month after the 
1959 accident and did not recall any of it, and that he 
remained hospitalized until September 1960.  He testified 
that as a result of the accident, as time went by his ability 
to learn and understand was reduced.  The veteran added that 
after the second accident he had difficulty taking a college 
class in 1961.   

Finally, associated with the claims folder were voluminous VA 
outpatient treatment records dated from 2002 and into 2004.  
None of these records mention the veteran's inservice 
accidents or indicate that he suffers from the residuals of 
brain trauma.  In addition, during the course of the appeal 
the veteran has submitted medical literature that discusses 
traumatic brain injuries.  




Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of brain trauma.  To sum up 
the evidence discussed above, it is again clear that the 
veteran suffered brain trauma in service, as the result of 
the 1959 and 1961 accidents.  The weight of the evidence 
discussed above, however, does not support a finding that he 
currently suffers residuals of this brain trauma.  In this 
case, it is significant to note that subsequent to the 
treatment received due to the 1961 accident, the two service 
accidents were not mentioned in any medical records in the 
claims folder until 1980, and at that time, there was no 
indication that the head injuries sustained resulted in any 
residual disability. 

It was not until testing accomplished in July and October 
1987 that any relationship was even addressed and the finding 
made - to the effect that the veteran's behavioral changes 
were possibly secondary to the old head injury - was 
speculative at best.  And, with respect to the finding that a 
personality disorder, if organically based, was likely due to 
head injury, it is noted that, in addition to the speculative 
nature of that finding, VA regulations reflect that 
personality disorders are not diseases within the applicable 
legislation dealing with service connection. 38 C.F.R. §§ 
3.303(c), 4.127 (2005).  As well, the notation made on the 
October 1987 hospital report to the effect that the veteran 
suffered a 1959 head injury with questionable impairment by 
testing is also speculative.  

The VA nurse, in his May 1992 statement, appears to relate 
the veteran's cognitive impairment to the 1959 head injury, 
but his opinion is not entirely clear - he mentions the 
accident and that the veteran's impairment is suggestive of 
sub-cortical dysfunction, but does not state whether this 
dysfunction resulted from the accident.  In addition, it does 
not appear that he reviewed the veteran's claims file, to 
include his pertinent service medical records, as he made 
reference to a week-long coma following the 1959 accident, 
and, as noted above, such is not supported by the record.  




In the Board's opinion, the most competent evidence of record 
is the reports of the August 1995 examinations.  In this 
regard, it is clear from the examination reports that the 
evaluators reviewed the veteran's records, including his 
relevant service medical records, and that these examinations 
were conducted for the purpose of determining whether the 
veteran was suffering from the residuals of brain trauma.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  See also Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (essentially provide that opinions which appear to 
have been based entirely on the history provided by the 
veteran, and not supported by the objective evidence of 
record, carry little probative weight.)

On neurological evaluation of August 1995, while the veteran 
was "diagnosed" with status post hemorrhagic contusion, the 
examiner concluded that alcoholism and depression were the 
causes of the veteran's relatively minor difficulty.  On 
psychiatric examination, the examiner concluded that the 
record did not show that the inservice head injuries resulted 
in residual disability.  This examiner was also of the 
opinion that the veteran's impairment was most likely a 
residual of alcoholism and depression, and both examiners 
provided detailed explanations to support their conclusions 
(to include discussing that the veteran's deterioration began 
ten years after the accidents, etc.).  

While the veteran's testimony and other statements contending 
that he indeed currently suffers from the residuals of brain 
trauma have been carefully considered, there is no indication 
in the record that he has a medical background or training.  
His contentions in this regard are thus entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, the medical literature presented by 
the veteran is general in nature, and it does not address the 
specific situation involving his condition and a possible 
link to his period of service, to specifically include the 
head injuries sustained. 

The bottom line in this matter is that the objective medical 
evidence does not sufficiently support a claim that the 
veteran currently suffers from the residuals of brain trauma 
sustained in service.  The preponderance of the evidence is 
against this claim of entitlement to service connection for 
the residuals of brain trauma and as such, the benefit-of-
the-doubt doctrine does not apply; and, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of brain trauma is 
denied.


			
	ROBERT E. SULLIVAN	C.W. SYMANSKI
	Veterans Law Judge, 	Veterans Law Judge, 
          Board of Veterans' Appeals                          
Board of Veterans' Appeals      


____________________________________________
STEVEN L. COHN 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


